UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7299


MR. WILLIAM E. SINGLETARY, JR.,

                Plaintiff - Appellant,

          v.

ADELL DOBEY, Edgefield County Sheriff; RONALD CARTER;
MICHAEL BUTTS, Officer; MARK PICA, Corporal; MIKE COCKRELL,
Lieutenant; CHRIS WASH, Captain; MICHAEL RAFFIELD, Sergeant;
LIEUTENANT   JAGGER;    LIEUTENANT   HALL;   JOSHUA   JONES,
Correctional Officer; CORRECTIONAL OFFICER PRINCE; DEPUTY
FLORIDA; KYTHER POTTS, Sergeant, denied Civil Rights;
SOUTHERN HEALTH PARTNERS, a/k/a Health Partner's; DR. TAMI
Y. MASSEY; EDGEFIELD HOSPITAL,

                Defendants – Appellees,

          and

EDGEFIELD SHERIFF DEPARTMENT; BRENDA CARPENTER, Magistrate
Judge; EDGEFIELD DETENTION CENTER,

                Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Bristow Marchant, Magistrate
Judge. (9:11-cv-02658-MGL-BM)


Submitted:   November 26, 2012              Decided:   December 18, 2012


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
William E. Singletary, Jr., Appellant Pro Se.       Russell W.
Harter, Jr., CHAPMAN, HARTER & GROVES, PA, Greenville, South
Carolina; William Henry Davidson, II, Daniel C. Plyer, DAVIDSON
& LINDEMANN, PA, Columbia, South Carolina; Elliott T. Halio,
HALIO & HALIO, Charleston, South Carolina; Janet Brooks Holmes,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William     E.     Singletary,           Jr.     seeks     to     appeal       the

magistrate judge’s orders denying his motion requesting waiver

of     sovereign       immunity         and       his         subsequent       motion         for

reconsideration.           Appellees Pica, Carter, Butts, and Cockrell

have moved to dismiss the appeal as interlocutory.                                This court

may    exercise     jurisdiction        only      over       final     orders,    28     U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.      § 1292   (2006);      Fed.      R.     Civ.     P.    54(b);        Cohen    v.

Beneficial        Indus.   Loan     Corp.,        337    U.S.     541,     545-46       (1949).

Absent both designation by the district court and consent of the

parties, 28 U.S.C. § 636(c) (2006), a magistrate judge lacks

authority to issue dispositive orders.                          See 28 U.S.C. § 636(b)

(2000); Colorado Bldg. & Constr. Trades Council v. B.B. Andersen

Constr. Co., 879 F.2d 809, 811 (10th Cir. 1989) (appellate court

has    no    jurisdiction       over    magistrate's            order    unless       district

court       designates     such     authority           to     magistrate        or     parties

consent); Gleason v. Sec’y of Health & Human Serv., 777 F.2d

1324 (8th Cir. 1985); see also United States v. Bryson, 981 F.2d

720,    723-26      (4th   Cir.     1992)      (discussing            magistrate        judge’s

authority to rule on 28 U.S.C. § 2255 (2000) motion); United

States       v.   Flaherty,       668    F.2d       566,        585     (1st     Cir.     1981)

(magistrate judge authorized to make only determinations that do

not constitute final judgments).                        Because it does not appear

                                              3
from the record that the parties have consented to the authority

of the magistrate judge, and no other basis for immediate review

exists   at   this   time,   the   magistrate    judge’s   orders   are

interlocutory orders not subject to appellate review in this

court.   Accordingly, we grant the motion to dismiss and dismiss

the appeal for lack of jurisdiction.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             DISMISSED




                                   4